Title: Wilson Cary Nicholas to Thomas Jefferson, 22 March 1816
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
             Richmond March 22d 1816
          
          With the most anxious desire to serve my country I fear my ability will not be commensurate with my wishes. The last assembly, had as little mercy in the labour they assigned me, as they showed discernment in the selection of an agent. There are some of the duties I have to perform, that, I feel myself entirely incompetent to and shou’d be quite in despair, but for the hope of obtaining your aid and instruction. There are two subjects upon which I am particularly anxious to have that advantage, before I move a step. The map of the state & the report that is called for from the president & directors of the literary fund on the subject of a system of education. The last admits of delay, but the first requires dispatch, because if we precede the county courts, in our part of the work it will be better done and at less expence. The original design was to have made the county charts a county expence, but this caused the bill to be rejected, the money was then directed to be taken from the fund for internal improvement & the power suffered to remain in the courts. If they commence the work the boundaries of most of the counties will be run twice and many of them three times, as the rivers & mountains that are directed to be surveyed under the direction of the executive are in so many instances the lines of the counties. my wish is to have the boundaries & the great divisions of the commonwealth, by the mountains & rivers surveyed first, to controul & lessen the Expence of the county charts by furnishing the county surveyors with as much of the genl surveys as will apply to their respective counties. I enclose the Law and beg the favour of you to suggest your opinion of its execution, particularly the duties to be performed under the 7th & 8th sections. Who shall we employ to take the astronomical observations to fix the latitude and longitude of such “remarkable points” as shall effectually serve to correct any geometrical errors in the principle p surveys? What points shall be selected? Who (that can be employed) is qualified to furnish the geological description required?
          I have endeavoured to obtain the cooperation of Pennsylvania, Maryland, Ohio, & north Carolina in our efforts to procure an effectual defence of the Chesapeake bay. We ask for a defence of the entrance of the Bay if practicable. If that cannot be effected that the place lowest down the Bay or contiguous to it, that affords a good harbour, that is of easy access from the sea, from the upper parts of the bay & from our rivers shou’d be strongly fortified on the land as well as the water side. Will you urge this subject upon the President? such works can only be executed in time of peace & require to be well seasoned to give them strength. My daughter Jane was remarkably well for the first eight days after her confinement, from change of weather or some other cause she then had a fever for two days. It is with infinite pleasure I inform you she is now and has been for several days very well. Our grand child is uncommonly good and is said to be very pretty. Be pleased to present me respectfully to the family at Monticello & believe me to be with the
          
            greatest respect & regard your hum. Serv.
            W. C. Nicholas
          
        